Appellant was convicted of violating the local option law. The State proved two different and distinct transactions, occurring on different days. When the State closed its testimony, appellant moved the court to require the prosecution to elect upon which transaction a conviction would be sought. This was refused. This motion was again renewed after appellant had closed his testimony, and the court again refused to require the State to elect. This was erroneous. Batchelor v. State, ante, p. 501, and authorities therein cited. The other questions raised are without merit. For the reason indicated, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 510